Citation Nr: 0816564	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
PTSD and assigned a 30 percent rating, effective September 
28, 2001.  Thereafter, the veteran appealed with respect to 
the initially assigned rating.  While his appeal was pending, 
a December 2004 Decision Review Officer decision assigned a 
50 percent rating evaluation, also effective September 28, 
2001.  However, although the veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In December 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The Board observes that a March 2005 statement by M.K., the 
veteran's clinical social worker, indicates that the veteran 
will never be able to maintain gainful full-time employment.  
When a veteran has made a claim for the highest rating 
possible for his service-connected disability and submitted 
evidence of unemployability, the requirement that the veteran 
identify the benefit sought has been met and VA must consider 
a claim for rating for total disability due to individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  This claim is, therefore, referred to the RO for 
appropriate action.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

The veteran contends that his symptomology is more severe 
than contemplated by his current 50 percent rating 
evaluation.  The Board determines that a remand is required 
to allow for further development of the record, AOJ 
consideration of additional evidence, and compliance with 
notice requirements under VCAA.

In October 2007, subsequent to the last supplemental 
statement of the case issued by the RO in June 2007, the 
veteran submitted additional evidence consisting of a 
personal statement and a July 2007 letter by M.K.  The 
veteran did not waive agency of original jurisdiction (AOJ) 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2007).  Therefore, the Board may not properly consider such 
evidence in rendering its decision, and the claim must be 
remanded to allow for AOJ review of this evidence prior to 
further appellate consideration. 

Additionally, the veteran has requested that VA obtain 
treatment records from the VA Medical Center in Tomah dated 
after January 2007.  These records must be sought and 
obtained at the RO level.  

Accordingly, the case is REMANDED for the following action:

1.	Request psychiatric treatment records 
from the VA medical facility in Tomah 
dated from January 2007 to the present.

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated.  Consideration should be 
made of the July 2007 statement by M.K 
and any other evidence received since 
the supplemental statement of the case 
issued in June 2007.  The veteran and 
his representative should then be 
issued another SSOC.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


